Case 6:20-cv-00594-JDK-JDL Document 13 Filed 02/23/21 Page 1 of 2 PageID #: 120




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

AUTHOR J. MANNING, JR., et al.,            §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §    Case No. 6:20-cv-594-JDK-JDL
                                           §
TIME WARNER,                               §
                                           §
     Defendant.                            §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiffs Author J. Manning, Jr., Graffic Knights, and Spectrem Swarm LLC

 filed this lawsuit alleging that Defendant Time Warner uses various intellectual

 properties owned by Plaintiffs without authorization or compensation. The case was

 referred to United States Magistrate Judge John D. Love for findings of fact,

 conclusions of law, and recommendations for the disposition.

       Before the Court is Defendant’s Motion to Dismiss (Docket No. 6).          On

 January 29, 2021, after Plaintiffs failed to respond to the motion, Judge Love issued

 a Report recommending that Defendant’s motion to dismiss be granted and the action

 be dismissed with prejudice for failure to state a claim upon which relief may be

 granted. Docket No. 11. Plaintiff received a copy of the Report on February 1, 2021.

 Docket No. 12.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court



                                          1
Case 6:20-cv-00594-JDK-JDL Document 13 Filed 02/23/21 Page 2 of 2 PageID #: 121




 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).        Here, Plaintiff did not object in the

 prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

 clear error or abuse of discretion and reviews his legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 11) as the findings of this Court.

 Defendant’s Motion to Dismiss (Docket No. 6) is GRANTED.                 It is therefore

 ORDERED that this case is DISMISSED, with prejudice, for failure to state a claim

 upon which relief may be granted.

         So ORDERED and SIGNED this 23rd day of February, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                              2
